RENDERED: AUGUST 20, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1375-MR

DUSTIN FYFFE                                                         APPELLANT


                APPEAL FROM LAWRENCE CIRCUIT COURT
v.              HONORABLE JOHN DAVID PRESTON, JUDGE
                        ACTION NO. 19-CR-00104


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

DIXON, JUDGE: Dustin Fyffe appeals from the order setting aside his pretrial

diversion entered by the Lawrence Circuit Court on July 27, 2020. Following a

careful review of the record, the briefs, and the law, we reverse and remand.
                   FACTS AND PROCEDURAL BACKGROUND

               Fyffe pled guilty to possession of a controlled substance in the first

degree,1 possession of a controlled substance in the third degree,2 and

possession/use of drug paraphernalia.3 Fyffe’s sentence4 was diverted for three

years. However, shortly after being placed on diversion, Fyffe violated the

conditions of his release. Subsequently, his diversion was set aside, and the prison

sentence imposed. This appeal followed.

                                         ANALYSIS

               Pretrial diversion voidance follows the same statute as probation

revocation. Richardson v. Commonwealth, 494 S.W.3d 495, 498 (Ky. App. 2015).

It is well-established, we review probation revocation orders for abuse of

discretion. Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citing

Commonwealth v. Lopez, 292 S.W.3d 878 (Ky. 2009)). We will reverse only if we

find “the trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported

by sound legal principles.” Commonwealth v. English, 993 S.W.2d 941, 945 (Ky.



1
    Kentucky Revised Statues (KRS) 218A.1415, a Class D felony.
2
    KRS 218A.1417, a Class A misdemeanor.
3
    KRS 218A.500(2), a Class A misdemeanor.
4
  Fyffe was sentenced to three-years’ imprisonment for first-degree possession of a controlled
substance and 12 months each for third-degree possession of a controlled substance and
possession/use of drug paraphernalia.

                                              -2-
1999). We “will not hold a trial court to have abused its discretion unless its

decision cannot be located within the range of permissible decisions allowed by a

correct application of the facts to the law.” Blankenship v. Commonwealth, 494

S.W.3d 506, 508 (Ky. App. 2015) (citing Miller v. Eldridge, 146 S.W.3d 909, 915

(Ky. 2004)).

               KRS 439.3106 provides the criteria for both revoking probation and

voiding pretrial diversion, stating:

               (1) Supervised individuals shall be subject to:

                  (a) Violation revocation proceedings and possible
                      incarceration for failure to comply with the
                      conditions of supervision when such failure
                      constitutes a significant risk to prior victims of the
                      supervised individual or the community at large,
                      and cannot be appropriately managed in the
                      community; or

                  (b) Sanctions other than revocation and incarceration
                      as appropriate to the severity of the violation
                      behavior, the risk of future criminal behavior by
                      the offender, and the need for, and availability of,
                      interventions which may assist the offender to
                      remain compliant and crime-free in the
                      community.

KRS 439.3106(1)(a)-(b) (emphasis added). The Andrews court considered the

applicability of this statute to revocation proceedings, and held:

               We conclude that KRS 439.3106(1) requires trial courts to
               consider whether a probationer’s failure to abide by a
               condition of supervision constitutes a significant risk to
               prior victims or the community at large, and whether the

                                            -3-
               probationer cannot be managed in the community before
               probation may be revoked.

Andrews, 448 S.W.3d at 780 (emphasis added).

               In setting aside Fyffe’s diversion, the trial court made incomplete

written findings as to the essential elements of KRS 439.3106. In its order, the

trial court only addressed whether Fyffe could be properly supervised in the

community and not whether Fyffe’s failure to abide by a condition of supervision

constitutes a significant risk to prior victims or the community at large.5 Thus, we

must reverse. Accordingly, we remand with instructions for the trial court to hold

a revocation hearing and make appropriate findings–preferably in writing.6 These

findings must not merely perfunctorily cite the statutory language in KRS




5
   This point is conceded by the Commonwealth. Even so, the Commonwealth asserts a remand
is unnecessary because Fyffe failed to make a request to the trial court for more specific findings.
However, because KRS 439.3106 requires the trial court to make such findings, it is unnecessary
for Fyffe to request the trial court to “do its duty[.]” Anderson v. Johnson, 350 S.W.3d 453, 458
(Ky. 2011).
6
   Written findings are not required if oral findings are made and are sufficient. Commonwealth
v. Alleman, 306 S.W.3d 484, 487 (Ky. 2010). However, it is well-established that courts speak
through their written orders.

               A trial court “speaks only through written orders entered upon the
               official record.” [Kindred Nursing Ctrs. Ltd. P’ship v. Sloan,] 329
               S.W.3d 347, 349 (Ky. App. 2010). “[A]ny findings of fact and
               conclusions of law made orally by the circuit court at an
               evidentiary hearing cannot be considered by this Court on appeal
               unless specifically incorporated into a written and properly entered
               order.” Id.

Castle v. Castle, 567 S.W.3d 908, 916 (Ky. App. 2019).

                                                -4-
439.3106. Rather, they must include proof from the record established by a

preponderance of the evidence as to how Fyffe violated the terms of his release and

the statutory criteria for revocation. Helms v. Commonwealth, 475 S.W.3d 637,

645 (Ky. App. 2015).

                                 CONCLUSION

            Therefore, and for the forgoing reasons, the order entered by the

Lawrence Circuit Court is REVERSED, and this matter is REMANDED with

instructions to hold a revocation hearing and make appropriate findings as required

by KRS 439.3106.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Kayla D. Deatherage                       Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Christopher Henry
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -5-